—Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about March 12, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a weapon in the fourth degree, unlawful imprisonment in the second degree, menacing in the second and third degrees and unlawful possession of a weapon by a person under sixteen, and placed him on probation for 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). We see no reason to disturb the court’s determinations concerning credibility. Concur—Nardelli, J. P., Tom, Lerner, Rubin and Saxe, JJ.